t c no united_states tax_court albert lemishow petitioner v commissioner of internal revenue respondent docket no filed date p received distributions from individual retirements accounts ira's and keogh accounts consisting solely of money p purchased stock with a portion of the distributions thereafter p opened a new ira and placed the stock in that ira within days of receipt of the distributions held sec_408 and sec_402 i r c both require that a rollover_contribution from a distribution of money consist only of money thus p's reinvestments of his ira and keogh distributions do not constitute rollover_contributions and such distributions are includable in income held further the portion of the distributions not invested in the stock including the amounts for taxes withheld are includable in p's income albert lemishow pro_se mark l hulse and laurence d ziegler for respondent opinion tannenwald judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 a in the amount of dollar_figure for the taxable_year the issues for decision are whether petitioner's use of distributions from keogh and individual_retirement_accounts ira's to purchase stock which was contributed to an ira constitutes a tax-free_rollover contribution whether petitioner received a taxable_distribution of money not contributed to an ira and whether petitioner is liable for the accuracy-related_penalty under sec_6662 this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in flushing new york at the time he filed the petition in this case during petitioner was a self-employed accountant unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure on date petitioner completed a subscription agreement to purchase big_number shares of gp financial corp stock at dollar_figure a share for a total purchase_price of dollar_figure the green point savings bank green point was responsible for taking the stock orders and payments for the subscription offering as of date petitioner maintained keogh accounts and ira's with green point and apple bank for savings apple on date petitioner's account balances in the keogh accounts and ira's at green point totaled dollar_figure and those at apple totaled dollar_figure on date petitioner made the following withdrawals from his keogh and ira accounts amounts rounded down to the nearest whole dollar bank green point green point green point apple apple apple total amount dollar_figure big_number big_number big_number big_number big_number dollar_figure type of account keogh keogh ira keogh ira ira green point and apple withheld federal_income_tax from the distributions of dollar_figure and dollar_figure respectively in the amounts of dollar_figure and dollar_figure respectively petitioner used the net keogh and ira_distributions dollar_figure plus dollar_figure of his own funds to pay the dollar_figure purchase_price of the gp financial corp stock on date petitioner received big_number shares of gp financial corp stock not the big_number shares as per the subscription agreement the big_number shares the stock at dollar_figure per share cost dollar_figure on date petitioner received a stock purchase refund of dollar_figure plus interest from green point on date petitioner opened an ira with smith barney shearson the smith barney ira on date petitioner deposited the stock into the smith barney ira petitioner did not report any of the keogh and ira_distributions on his federal_income_tax return petitioner claimed a credit for the dollar_figure in federal_income_tax withheld by green point and apple respondent determined that all dollar_figure of the distributions the net amount distributed plus withholding from petitioner's green point and apple and keogh accounts were includable in petitioner's income generally any amount_paid or distributed out of an ira is included in gross_income by the payee or distributee as the case may be in the manner provided in sec_72 sec_408 rollover_contributions however are not includable in gross_income sec_408 one type of rollover_contribution consists of any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an individual_retirement_account or individual_retirement_annuity for the benefit of such individual not later than the 60th day after the individual receives the payment or distribution sec_408 if any amount would meet these requirements except that the entire amount was not rolled over into the new ira the portion rolled over within the time limit will be considered as a rollover_contribution sec_408 as with ira_distributions amounts distributed out of keogh accounts generally are taxable in the year received under sec_72 sec_402 however to the extent the distribution meets the following requirements such distribution is not includable in gross_income a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed sec_402 respondent concedes that petitioner's ira and keogh distributions were eligible to be rolled over and that the smith barney ira was an eligible_plan it is clear from the above provisions that to the extent that petitioner did not reinvest the ira and keogh distributions dollar_figure received less dollar_figure in stock or dollar_figure those portions are taxable and we so hold whether the portions of the ira and keogh distributions used to purchase the stock are excludable from income turns on whether the respective rollover provisions of sec_408 and sec_402 require since the distributions consisted of money that petitioner transfer money to the smith barney ira both rollover provisions were enacted as part of the employee_retirement_income_security_act_of_1974 publaw_93_406 g 88_stat_829 the purpose of allowing a tax-free_rollover from a retirement_plan to an ira was to facilitate portability of pensions conf rept 1974_3_cb_415 h rept c b supp the purpose of the ira-to-ira transfers was to permit flexibility with respect to the investment of an ira h rept supra c b supp pincite s rept c b supp with respect to rollovers the legislative_history repeatedly speaks in terms of this same money or property and the same amount of money or the same property both for distributions from an ira and from a qualified_plan h rept supra c b supp pincite conf rept these provisions enacted sec_402 which is the predecessor of sec_402 supra c b pincite sec_1_408-4 income_tax regs describing rollovers from ira to ira uses the language if the entire amount received including the same amount of money and any other_property is paid into an ira based on the language of the statutory provisions and the legislative histories of those provisions we hold that petitioner's use of the distributions from his keogh and ira's to purchase stock which he then contributed to the smith barney ira does not constitute a tax-free_rollover contribution under sec_402 or sec_408 respectively sec_6662 imposes a penalty of percent of the underpayment due to negligence or disregard of rules and regulations negligence includes any failure to make a reasonable attempt to comply with the provision of the internal revenue laws disregard includes any careless reckless or intentional disregard sec_6662 the negligence_penalty is inappropriate where an issue to be resolved by the court is one we note that a limited exception to the requirement of a tax-free_rollover that the same property distributed be contributed by the recipient to a qualified_plan was enacted in see sec_402 now sec_402 added by the revenue act of publaw_95_600 sec f 92_stat_2763 this exception permitted_property distributed to be sold and the proceeds contributed during the 60-day period the narrow scope of this section is reflected in staff of joint comm on taxation general explanation of the revenue act of publaw_95_600 pincite j comm print see also revrul_87_77 1987_2_cb_115 of first impression involving unclear statutory language 103_tc_711 since this is the first time we have considered the rollover requirements as to the specific character of the property to be transferred we find for petitioner as to the negligence_penalty imposed on the portion of the underpayment attributable to the distributions used to purchase the stock the record contains no facts pertaining to petitioner's failure to report any portion of the distributions thus we find petitioner liable for the negligence_penalty imposed on the portion of the underpayment attributable to the dollar_figure not used to purchase the stock in keeping with the above holdings decision will be entered under rule
